Jenkins, P. J.
(After stating the foregoing facts.) There can be no actionable negligence without the breach of a legal duty. An occupier of land is under no duty to have his premises in safe condition for an adult trespasser to enter thereon. Savannah, Fla. & Western Ry. Co. v. Beavers, 113 Ga. 398, 400 (39 S. E. 82, 54 L. R. A. 314). But all persons are presumed to anticipate the natural and reasonable consequences of their own conduct; and the theory of the so-called “turntable cases” is “that a railroad company, when it sets before young children a temptation which it has reason to believe will lead them into danger, must use ordinary, care to protect them from harm. The notion is that young children are not trespassers; but the circumstances being such that the railroad company must know that the attractiveness of the instrumentality will allure young children to it, the company will be considered as impliedly inviting them to come upon it. The doctrine has been repudiated in many jurisdictions, and this court has refused to extend it beyond the case of a turntable.” Southern Oil Co. v. Pierce, 145 Ga. 130, 132 (88 S. E. 672). In Savannah, Fla. & Western Ry. Co. v. Beavers, supra, cited in the Southern Cotton Oil Co. case, the doctrine of the “turntable cases” is exhaustively discussed, and the Supreme Court adopts the policy of limiting the doctrine, not strictly to turntable cases alone, but of refusing to extend it to cases which upon their facts-do not come “strictly and fully” within the principle upon which those cases rest. See also Atlantic Coast Line R. Co. v. Corbett, 150 Ga. 747, 748 (105 S. E. 358); O’Connor v. Brucker, 117 Ga. 451 (43 S. E. 731); Jones v. Asa G. Candler Inc., 22 Ga. App. 717 (97 S. E. 112).
Counsel for the plaintiff cite the cases of Mills v. Cen. of Ga. Ry. Co., 140 Ga. 181, 182, 186 (78 S. E. 816, Ann. Cas. 1914C, 1098), American Telephone Co. v. Murden, 141 Ga. 208 (2), 211 (80 S. E. 788), Mayor & Council of Unadilla v. Felder, 145 Ga. 440, 441, 443 (89 S. E. 423), and Terrell v. Giddings, 28 Ga. App. *647697, 698 (112 S. E. 914). In none of the latter three was the child a trespasser. In the Mills case the casualty arose from a highly dangerous explosive torpedo, the placing of which on the railroad track was alleged to have been “wanton” and not in legitimate rise for signaling purposes. Some instrumentalities, such as explosives and poisons, are inherently dangerous of and in themselves, and to expose children or even adults to their hidden but deadly effect in a way which might reasonably be anticipated to imperil others is actionable negligence, if not more; but unless we felt authorized to extend, rather than restrict, the doctrine of the “turntable” cases, it cannot reasonably be said that the present defendant should have anticipated that a child would have been allured to do the particular thing which brought about the distressing casualty in the instant case. The shelves were not inherently dangerous, nor could they be called alluring; and unless the defendant should have reasonably anticipated that trespassers would be attracted by them so as to enter upon its premises, and after-wards to climb upon the shelves in such way as would cause them to pitch forward, it could not be held liable. The homicide appears to have been a pure and unforeseen accident.

Judgment affirmed.


Stephens and Bell, JJ., concur.